Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Xu et al. (US 9763362 B1).
Re claim 1: Xu discloses a server (1 in fig 4a), comprising: 
a casing (chassis 10 in fig 4a), comprising a bottom plate (bottom plate 110 in fig 4a), a first side plate (side plate 112 in fig 4a), a second side plate (side plate 111 in fig 4a) and a straight partition (rail 113 + reinforcement members 115 in fig 4a), wherein the first side plate, the second side plate and the straight 
a host assembly (main board module 20 in figs 4a, 6), wherein the host assembly is located between and slidably disposed on the second side plate (111) and the straight partition (113); 
a data storage assembly (data storage module 50 in fig 4a), wherein the data storage assembly is located between and slidably disposed on the first side plate (112) and the straight partition (113); and 
a power supply assembly (power supply 93 in fig 1; column 5, lines 62-67), wherein the power supply assembly is located between the first side plate and the straight partition and electrically connected to the host assembly and the data storage assembly (column 1, lines 54-59).
Re claim 2: Xu discloses the server (1 in fig 4a), wherein the data storage assembly (50) comprises a carrier (hard drive tray 510 in fig 4a), a plurality hard disk drives (95 in fig 5) and two circuit boards (back plate 511 in figs 4a 5), the carrier is slidably disposed on casing, the plurality of hard disk drives are removably stored in the carrier so as to be located between the first side plate and the straight partition, the plurality of hard disk drives are arranged in an array arrangement, and the two circuit boards are located between the plurality of hard disk drives and the bottom plate (see fig 4a).

Re claim 4: Xu discloses the server (1 in fig 4a), further comprising a cable arrangement assembly (first cable tray 71 and second cable tray 72 in fig 4a), wherein the cable arrangement assembly comprises a plurality of arm parts, one of the plurality of arm parts is pivotably connected to one or adjacent two of the plurality of arm parts, two opposite ends of the cable arrangement assembly are respectively fixed to the bottom plate of the casing and the carrier of the data storage assembly (see figs 4a-4b).
Re claim 5: Xu discloses the server (1 in fig 4a), wherein the casing further comprises a transverse partition (rib members 121 + bridging member 118 in fig 4a), the transverse partition is located between and connected to (i.e., directly or indirectly) the first side plate (112) and the straight partition (113), and the data storage assembly (50) and the power supply assembly (93) are respectively located at two opposite sides of the transverse partition.  
Re claim 6: Xu discloses the server (1 in fig 4a), further comprising a fan assembly, wherein the fan assembly (91 in fig 1) located at a side of the power supply assembly away from the transverse partition, and the fan assembly is slidably disposed on the casing.  
Re claim 7: Xu discloses the server (1 in fig 4a), wherein the fan assembly (91 in fig 1) and the data storage assembly (50) are slidable along two opposite 
Re claim 9: Xu discloses the server (1 in fig 4a), wherein a distance between the second side plate (111) and the straight partition (113) is smaller than a distance between the first side plate (112) and the straight partition (113).  
Re claim 10: Xu discloses the server (1 in fig 4a), wherein the bottom plate (110) has a front edge and a rear edge opposite to each other, the first side plate (112), the second side plate (111) and the straight partition (113) all extend from the front edge to the rear edge (see fig 4a).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIDHI THAKER/           Primary Examiner, Art Unit 2835